Citation Nr: 1425695	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for prostate cancer, status post external beam radiation and zolodex therapy from March 1, 2010


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1964 and from August 1965 to March 1967.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Pursuant to a claim received in January 2010, a rating decision issued in May 2010 granted entitlement to service connection for prostate cancer and assigned a 100 percent rating evaluation from January 29, 2010 to March 1, 2010 and a 10 percent rating thereafter.  A second rating decision was issued in September 2010 in consideration of new evidence.  The Veteran then filed a notice of disagreement (NOD) with the September 2010 rating decision.  However, as this NOD was timely with the May 2010 rating decision, the Board determines that the May 2010 rating decision is on appeal.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary so that another VA examination may be scheduled.  Prostate cancer is rated according to the residuals of treatment.  The most recent VA examination was performed in May 2011, but did not adequately address the Veteran's various complaints, such as his need for absorbent materials seven to eight times daily, as stated in his September 2010 NOD.  Therefore, the Board finds that another VA examination to assess the current nature and severity of the Veteran's residuals of prostate cancer should be scheduled.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    
  
In addition, the record reflects that the Veteran receives regular treatment within the West Haven VA Medical Center (VAMC).  The most recent VA treatment note is dated in August 2010.  Therefore, all subsequent VA treatment records for the Veteran should be obtained from the West Haven VAMC and any associated outpatient clinics.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran from the West Haven VAMC and any associated outpatient clinics dated form August 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his residuals of prostate cancer.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above actions, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



